      Case 1:16-cv-10047-ALC-SLC Document 196 Filed 11/20/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
LENORA BROMFIELD,

                              Plaintiff,

       -v-
                                                        CIVIL ACTION NO.: 16 Civ. 10047 (ALC) (SLC)
BRONX LEBANON SPECIAL CARE CENTER, INC., et al.,
                                                                           ORDER
                              Defendants.

SARAH L. CAVE, United States Magistrate Judge.

       On August 6, 2020 the Court issued an amended Opinion and Order (“August 6 Order”)

directing the Clerk of Court to seek pro bono counsel to assist Plaintiff pro se Lenora Bromfield

with settlement negotiations only. (ECF No. 162). The August 6 Order recounted the numerous

prior applications for pro bono counsel and granted limited pro bono counsel “for ‘a quicker and

more just result’ of Bromfield’s claims.” (ECF No. 162 at 10) (citing Hodge v. Police Officers, 802

F.2d 58, 61 (2d Cir. 1986)). The Court limited the scope of pro bono counsel’s appearance

because of the COVID-19 pandemic, which the Court noted, “has constrained the already-limited

availability of pro bono counsel.” (Id. at 11). The Court also noted that until pro bono counsel

volunteers, plaintiff may seek assistance from the New York Legal Assistance Group. (Id.) On

August 20, 2020, Plaintiff moved for reconsideration of the August 6 Order, (see ECF Nos 166–

68), which will be ruled on in due course, and on October 15, 2020, plaintiff again renewed her

application for pro bono counsel, (ECF No. 186), an application which the Court denied as

duplicative of the motion for reconsideration. (ECF No. 187).

       It has been brought to the Court’s attention that Ms. Bromfield has been unresponsive to

outreach by potential pro bono counsel. Accordingly, considering scarce judicial resources and
      Case 1:16-cv-10047-ALC-SLC Document 196 Filed 11/20/20 Page 2 of 3




the limited number of volunteer lawyers, especially given the current COVID-19 pandemic, the

Court VACATES the order appointing pro bono counsel (ECF No. 162). See Griffin v. City of New

York Correctional Com’r, 882 F.Supp. 295, 297 (E.D.N.Y. 1995) (vacating appointment of pro bono

counsel and dismissing action where plaintiff, by absconding, “would doubtlessly frustrate the

efforts of appointed pro bono counsel to communicate with his client and represent [plaintiff’s]

interests.”); Cf. Witek v. City of New York, No. 12-cv-981 (CBA) (VVP), 2015 WL 9640132 at * 9

(E.D.N.Y. 2015) (denying motion for appointment of pro bono counsel for plaintiff who has

“proven unwilling and unable to work with counsel” because “[t]he Court will not waste this

district’s scarce pro bono resources on a client who will not cooperate with or benefit from

representation by counsel.”) (citing Barnes v. Alves, 10 F.Supp. 3d 382, 385 (W.D.N.Y. 2014);

Davidson v. Scully, No. 83 Civ. 2025 (DNE), 1984 WL 1360 at * 4 (S.D.N.Y. Dec. 18, 1984)); Kearney

v. Fischer, No. 10-cv-6202 (FPG), 2014 WL 1379541 at * 2 (W.D.N.Y. 2014) (denying application

for pro bono counsel after plaintiff elected not to cooperate with prior pro bono counsel, who

the court subsequently relieved).

         The Clerk of Court is respectfully directed to mail a copy of this Order to Ms. Bromfield at

the address below.


Dated:          New York, New York
                November 20, 2020

                                                      SO ORDERED



                                                      _________________________
                                                      SARAH L. CAVE
                                                      United States Magistrate Judge



                                                  2
      Case 1:16-cv-10047-ALC-SLC Document 196 Filed 11/20/20 Page 3 of 3




Mail To:                Lenora Bromfield
                        66 Washington Terrace
                        Bridgeport, CT 06604




                                        3
